UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 5, 2009 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-49670 41-2118656 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas 75001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 905-5145 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement On January 5, 2009, ULURU Inc., a Nevada corporation (the “Company”), received a notice of termination from Bio Med Sciences, Inc., a New York corporation (“Bio Med”), of that certain Agreement and Plan Merger (the “Agreement”), dated as of July 9, 2008, among the Company, Bio Med, Cardinia Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of the Company, and the members of a certain Holders Representative Committee referenced therein. A description of the terms and conditions of the Agreement material to the Company can be found in the Current Report on Form 8-K filed by the Company with the Securities and Exchange Commission on July 14, 2008. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 5, 2009, the Company received notice of the resignation of Ronald A.
